t c memo united_states tax_court linda sharp petitioner v commissioner of internal revenue respondent docket no filed date christopher f o’donohoe and judith m o’donohoe for petitioner stephen a haller for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after concessions there are two issues for decision first we must decide whether petitioner is required to include dollar_figure in settlement proceeds in her gross_income for we hold that she is and second we must decide whether petitioner is liable for the accuracy-related_penalty we hold that she is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in virginia at the time she filed the petition a university of northern iowa a number of events and people conspired to make petitioner’s work life unmanageable petitioner’s work life centered around her employment with the university of northern iowa university as a professor for the several years all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar respondent concedes two points on brief first respondent concedes that the dollar_figure in settlement proceeds is not subject_to self-employment_tax second respondent concedes that petitioner is entitled to deduct dollar_figure in litigation costs as a miscellaneous itemized_deduction subject_to the of adjusted_gross_income threshold under sec_67 for her tax_year accordingly a rule computation is necessary and will be ordered leading up to and including the trouble began in when petitioner was demoted to a secretarial position in the dean’s office after she reported missing equipment petitioner took a leave of absence from the dean’s office to teach in a local public school and successfully sought to be reinstated as a university professor petitioner again reported missing equipment after she resumed her duties as a professor this time petitioner’s reporting led to a yearlong grievance dispute between her and another faculty_member the stress created in petitioner’s work life ultimately led her to leave the university petitioner sensed that her colleagues and supervisors were hostile to her and that they had impeded her advancement petitioner developed muscle tension and migraine headaches became afraid to go to the university developed a fear of people had nightmares and was eventually hospitalized for depression in petitioner’s psychiatrist advised her to not return to work at the university petitioner was diagnosed with severe clinical depression anxiety disorder and posttraumatic stress disorder b legal actions petitioner brought at least two legal actions relating to her employment with the university one claim was a workers’ compensation claim a second claim sought damages for her colleagues’ gross negligence which involved several people conspiring to force petitioner to quit her job petitioner entered into a settlement agreement with the university under which the university agreed to pay her settlement proceeds of dollar_figure in three dollar_figure installments the settlement agreement stated that the settlement proceeds were being paid for emotional distress damages only c return petitioner received dollar_figure of the settlement proceeds in petitioner did not report this payment on her federal_income_tax return for rather she attached a statement to her return on the advice of her attorney explaining that she was excluding the settlement proceeds from her gross_income under sec_104 respondent issued the deficiency_notice to petitioner determining that she should have included the dollar_figure in settlement proceeds in her gross_income for respondent further determined that petitioner was liable for the accuracy-related_penalty for petitioner timely filed a petition the statement was not provided on form_8275 disclosure statement which is the form the secretary prescribes petitioner could not offer the testimony of the attorney who had represented her in her workers’ compensation case and who had advised her that she could exclude the settlement proceeds from gross_income because the same attorney represented her at trial before this court opinion we are asked to address the often-litigated issue of whether a taxpayer may exclude from gross_income a settlement amount received from a former employer we first address whether petitioner may exclude the settlement proceeds from her gross_income we then address whether petitioner is liable for the accuracy- related penalty a settlement proceeds we begin with the burden_of_proof the commissioner’s determinations in a deficiency_notice are generally presumed to be correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 this burden may shift to the commissioner under certain circumstances sec_7491 see 116_tc_438 petitioner concedes that no such circumstances exist here and that she bears the burden of proving that respondent’s determinations in the deficiency_notice are erroneous we now consider whether petitioner can exclude the dollar_figure in settlement proceeds from her gross_income for petitioner argues that she can exclude the settlement proceeds for two reasons petitioner first contends that she received the settlement proceeds under a statute in the nature of a workers’ compensation act see sec_104 sec_1_104-1 income_tax regs petitioner next argues that she received the settlement proceeds on account of her emotional distress attributable to a physical injury or physical sickness see sec_104 sec_1_104-1 income_tax regs we discuss each theory in turn workers’ compensation act we now consider whether petitioner received the settlement proceeds under a statute in the nature of a workers’ compensation act a taxpayer’s gross_income generally includes all income from whatever source derived sec_61 348_us_426 the definition of gross_income is broad in scope while exclusions from income are narrowly construed 515_us_323 amounts that a taxpayer receives as compensation_for personal injuries under a statute in the nature of a workmen’s compensation act may be excluded from gross_income see sec_104 sec_1_104-1 income_tax regs petitioner contends that iowa’s workers’ compensation act iwca is a statute in the nature of a workmen’s compensation act see sec_1_104-1 income_tax regs petitioner argues that she may exclude the settlement proceeds from her gross_income because she received the proceeds in exchange for settling a claim under the iwca see iowa code ann sec_85 west respondent counters that petitioner has failed to prove that she received the settlement proceeds in exchange for her settling a claim under the iwca see rule a welch v helvering u s pincite we agree with respondent and therefore find that petitioner did not receive the dollar_figure in settlement proceeds under a statute in the nature of a workmen’s compensation act what petitioner and the university intended to compromise by entering into the settlement agreement is a question of fact that must be determined by reference to the agreement’s express language see simpson v commissioner t c __ __ slip op pincite date if we are unable to find evidence of the parties’ express intent in the settlement agreement we must look to whether the payor in fact intended to settle a claim brought under a statute in the nature of a workmen’s compensation act see id under iowa law extrinsic evidence may be used to aid in our interpretation although the words of an agreement are the most important we therefore need not reach the question of whether the iowa’s workers’ compensation act iwca itself is a statute in the nature of a workmen’s compensation act because we find petitioner has failed to prove that she received the settlement proceeds under the iwca the parties do not discuss what law would apply to interpret the terms of the settlement agreement we therefore assume that iowa law applies to the settlement agreement because the university is in iowa petitioner was a resident of iowa when she executed the settlement agreement and the parties executed the agreement in iowa evidence of a party’s intent pillsbury co v wells dairy inc n w 2d iowa the settlement agreement does not indicate that the parties intended petitioner to receive the settlement proceeds in exchange for her settling a claim under the iwca the sole arguable reference to a workers’ compensation claim is lodged in the seventh and final term of the agreement and conditions the agreement on petitioner’s settling her w c claim this sole vague reference is insufficient to prove that the university paid petitioner the settlement proceeds in exchange for her settling a claim under the iwca further petitioner has not otherwise proven that the university intended to pay her the settlement proceeds in exchange for her settling a claim under the iwca petitioner testified that she brought two iwca claims she also had the 1-page settlement agreement entered into the record petitioner urges this court to surmise from this scant evidence that the university intended to pay the settlement proceeds to her in exchange for her settling an iwca claim we cannot bridge the logical gap between the evidence petitioner offered of her iwca claims and a finding that the university paid the settlement proceeds in exchange for petitioner’s settling an iwca claim see take v commissioner tcmemo_1985_388 holding that the taxpayers failed to satisfy their burden under sec_104 specifically the record does not reflect that the iwca claims were the only claims the university could have considered when entering into the settlement agreement for example if petitioner had brought additional claims against the university that the university considered in entering into the settlement agreement the settlement proceeds might have been attributable to non-iwca claims without this missing link we are unable to conclude how much if any of the settlement proceeds may have been paid in exchange for petitioner’s settling an iwca claim see id physical injury or physical sickness we now consider whether petitioner received the settlement proceeds on account of personal physical injuries or physical sickness damages that a taxpayer receives on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 sec_1_104-1 income_tax regs the supreme court has held that a taxpayer intending to exclude damages from gross_income under this provision must first satisfy two independent requirements commissioner v schleier u s pincite- moreover petitioner failed to offer any documents relating to her claims under the iwca this failure is particularly curious given petitioner is currently being represented by her workers’ compensation attorney who seemingly would have unfettered access to these documents we remind petitioner that the burden_of_proof is on her a taxpayer must show that the underlying cause of action giving rise to the recovery is based on tort or tort-type rights id pincite a taxpayer must also demonstrate he or she received the damages on account of his or her personal physical injuries or physical sickness id see also blackwood v commissioner tcmemo_2012_190 applying the two-prong test under the amended version of sec_104 petitioner again relies solely on her own testimony regarding her iwca claims and a copy of the 1-page settlement agreement to prove she received the settlement proceeds on account of her physical injuries or physical sickness and again we find that petitioner has failed to prove her case as we recently explained the requirement that recovery be based on tort or tort-type rights was rooted in the language of the former regulations under sec_1_104-1 income_tax regs simpson v commissioner t c __ __ slip op pincite date the current regulations have abandoned this tort or tort-type right requirement sec_1_104-1 and income_tax regs petitioner argues her case under the former regulations and has not elected to have the current regulations apply retroactively this regulatory change would not affect our conclusion however because petitioner failed to prove that she received the settlement proceeds on account of physical injury or physical sickness the supreme court analyzed sec_104 before its amendment by the small_business job protection act of pub_l_no sec a stat pincite when the restrictive modifier physical was added to limit the scope of personal injuries 515_us_323 n petitioner has failed to prove that the university paid her the settlement proceeds on account of her physical injuries or physical sickness the settlement agreement expressly states that the university would pay the settlement proceeds to petitioner for emotional distress damages only on the basis of the weight we apply to this express language we find that the parties intended the settlement proceeds to exclude damages for physical injuries see simpson v commissioner t c at __ slip op pincite further even if we were to interpret emotional distress damages only as petitioner urges us to do she failed to provide sufficient evidence to make her case that her physical manifestations amount to physical injuries see eg blackwood v commissioner tcmemo_2012_190 taxpayer suffered a recurrence of depression which included physical symptoms such as insomnia sleeping too much migraines nausea vomiting weight gain acne and pain in her back shoulder and neck stadnyk v commissioner tcmemo_2008_289 taxpayer’s injuries included emotional distress mortification humiliation mental anguish damages not in excess of the amount a taxpayer pays for medical_care for emotional distress are generally excludable from gross_income sec_104 flush language sec_1_104-1 income_tax regs petitioner failed to make this argument at trial or on brief and offered no evidence as to the amount she paid for medical_care costs for her emotional distress accordingly we find that none of the settlement award is excludable under this theory and damage to reputation aff’d 367_fedappx_586 6th cir sanford v commissioner tcmemo_2008_158 emotional distress symptoms included asthma sleep deprivation skin irritation appetite loss severe headaches and depression lindsey v commissioner tcmemo_2004_113 symptoms included fatigue indigestion and insomnia aff’d 422_f3d_684 8th cir b accuracy-related_penalty we now consider the accuracy-related_penalty this penalty applies to any portion of an underpayment_of_tax that a taxpayer is required to show on a return if the underpayment is attributable to a substantial_understatement_of_income_tax sec_6662 b an individual’s understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on a return sec_6662 the commissioner must first produce sufficient evidence indicating it is appropriate to impose the penalty sec_7491 higbee v commissioner t c pincite the taxpayer must then come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 136_tc_585 respondent has met his burden of production with respect to the accuracy- related penalty see sec_7491 petitioner reported income_tax of dollar_figure in petitioner understated her income_tax_liability for by dollar_figure because she did not include the dollar_figure in settlement proceeds in her taxable_income in this amount is larger than dollar_figure which in turn is larger than of the tax that should have been shown on the return accordingly respondent has met his burden of productiondollar_figure petitioner in contrast has failed to meet her burden of providing persuasive evidence that respondent’s determination is incorrect see rule a woodsum v commissioner t c pincite petitioner advances three theories to argue that the accuracy-related_penalty should not apply first petitioner claims that she had substantial legal authority for excluding the settlement proceeds from her gross_income next petitioner argues that she had a reasonable basis for excluding the settlement proceeds from her gross_income and adequately disclosed her position to respondent and last petitioner contends that she had reasonable_cause for petitioner’s adjusted_gross_income for would have been dollar_figure if she had included the settlement proceeds her itemized_deductions would have therefore been dollar_figure after accounting for the deductible litigation costs she incurred accordingly petitioner’s taxable_income for would have been dollar_figure rather than dollar_figure and the tax petitioner was required to show on her return is dollar_figure rather than dollar_figure respondent alternatively determined that petitioner was liable for an accuracy-related_penalty for negligence or disregard of rules and regulations under sec_6662 we need not and do not consider whether petitioner was negligent or disregarded rules or regulations because respondent has met his burden of proving that petitioner substantially understated her income_tax excluding the settlement proceeds from her gross_income we address each theory in turn substantial_authority petitioner argues that she had substantial_authority for not including the settlement proceeds in her gross_income under sec_104 and see sec_6662 respondent counters that petitioner failed to offer sufficient evidence to establish a prima facie case under sec_104 and we agree with respondent an understatement of income_tax for purposes of the accuracy-related_penalty is reduced to the extent it is attributable to a tax position for which a taxpayer has substantial_authority sec_6662 sec_1_6662-4 income_tax regs the substantial_authority standard involves an analysis of the law and application of the law to the relevant facts sec_1_6662-4 income_tax regs the substantial_authority standard is more stringent than the reasonable basis standard but less stringent than the more_likely_than_not standard id petitioner lacked substantial_authority for excluding the settlement proceeds from her gross_income petitioner must analyze and apply the relevant authorities to her circumstances in order to satisfy the substantial_authority standard id we previously found that petitioner failed to establish that the dollar_figure in settlement proceeds arose from her settling a claim under the iwca or from her physical injuries or physical sickness accordingly petitioner has not shown the relevant authorities support her position because she has not established they apply to her particular facts see id reasonable basis and adequate_disclosure petitioner next argues that she had a reasonable basis for not including the dollar_figure in settlement proceeds in her gross_income under sec_104 and and adequately disclosed her position on her federal_income_tax return see sec_6662 sec_1_6662-3 income_tax regs the reasonable basis standard is lower than the substantial_authority standard but is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs petitioner’s reasonable basis argument fails for the same reason that her substantial_authority argument fails petitioner did not establish that the dollar_figure in settlement proceeds arose from her settling a claim under the iwca or from her physical injuries or physical sickness therefore petitioner has not shown the relevant authorities support her position because she has not established they apply to her particular facts see iddollar_figure reasonable_cause and good-faith reliance petitioner next argues that she is not liable for the accuracy-related_penalty because she relied upon the advice of her attorney concerning the tax treatment of the settlement proceeds see sec_6664 sec_1_6664-4 income_tax regs reliance on the advice of an attorney may constitute reasonable_cause and good_faith where a taxpayer proves by a preponderance of evidence that the taxpayer reasonably believed that the attorney is a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the attorney and the taxpayer actually relied in good_faith on the attorney’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir petitioner has not established that she had reasonable_cause for excluding the settlement proceeds from her gross_income first the only evidence petitioner offered as to the tax_advice she relied upon was her own self-serving testimony and the statement that she attached to her income_tax return describing why she we therefore need not address whether the statement petitioner attached to her return would satisfy the adequate_disclosure requirements under sec_1 c income_tax regs was excluding the settlement proceeds from her income and second the statement that petitioner attached to her federal_income_tax return mentions only sec_104 the provision dealing with physical injuries or physical sickness our caselaw is rife with decisions holding that emotional distress even when coupled with physical manifestations is an insufficient basis on which a taxpayer may exclude settlement proceeds from gross_income see eg blackwood v commissioner tcmemo_2012_190 taxpayer suffered a recurrence of depression which included physical symptoms such as insomnia sleeping too much migraines nausea vomiting weight gain acne and pain in her back shoulder and neck stadnyk v commissioner tcmemo_2008_289 taxpayer’s injuries included emotional distress mortification humiliation mental anguish and damage to reputation sanford v commissioner tcmemo_2008_ emotional distress symptoms included asthma sleep deprivation skin irritation appetite loss severe headaches and depression lindsey v commissioner tcmemo_2004_113 symptoms included fatigue indigestion and insomnia it is difficult to imagine how petitioner a professional accomplished woman could reasonably rely on an attorney whose tax_advice was so contrary to such an established body of law in any case the record fails to reflect that petitioner reasonably believed her attorney to be a competent tax adviser with sufficient expertise to justify reliance accordingly we sustain respondent’s determination regarding the accuracy- related penalty we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them to be irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
